Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments submitted by the applicant on January 4th, 2021.
Claims 1, 2, 6, 7, 8, 11, 13, 15-17, 19, 23, 28, 29, 30, 31, 32, and 34-44 are canceled
Claims 3-5, 9-10, 12, 14, 18, 20, 21-22, 24, 25, 26, 27, and 33 are amended.
Claims 45-47 are new.

Response to Arguments
Applicant’s arguments, filed January 4th, 2021, with respect to USC 102, 103, and 112b have been fully considered and are persuasive. The rejections/objections of claims 3-5, 9-10, 12, 14, 18, 20, 21-22, 24, 25, 26, 27, and 33  have been withdrawn. Objection to the specification is withdrawn based on applicant’s amendment.

Allowable subject matter
Claims 3-5, 9-10, 12, 14, 18, 20, 21-22, 24-27, and 45-47 are allowed.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Pollock (U.S. Pub. No. 20170003685) discloses a slope detection system for a vehicle that receives terrain information indicative of the topography of an area extending ahead of the vehicle from a LIDAR sensor. Pollock discloses that the data comprises 3D point cloud data. Pollock also discloses generating information indicative of an angle of slope of a predicted path along a direction of travel of a vehicle. Pollock further discloses the ability to identify in the 3D point cloud data, objects overhanging terrain ahead of the vehicle and ignoring those objects when generating the information indicative of the angle of a side-slope. Pollock discloses an electronic processor and memory with instructions stored therein to perform the features of the system. Stein (DE 102012004198) teaches receiving a signal indicative of a steering angle in order to determine a predicted path. Stein teaches generating an elevation map of the terrain extending ahead of a vehicle based on the 3D point cloud data. Stein discloses generating information indicative of the angle of slope at respective distances along the predicted path, determining a maximum value of slope along a path, and controlling the speed of the vehicle based on the maximum slope. Stein also teaches the ability to sense using a stereoscopic camera as well as providing an output to a driver that is indicative of the angle of slope of the predicted path. 
None of the prior art of record, either individually or in combination, teaches or suggests: predict a path of a left wheel and a right wheel of the vehicle over said terrain; and calculate the information indicative of said angle of said slope of the predicted path based on topography of the terrain in the path of the left wheel and the right wheel. Nor do they teach dividing an elevation map into cells according to a multi-level surface map methodology to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664